— In a proceeding to stay arbitration of the respondent’s claim under the uninsured motorist endorsement of an insurance policy, the petitioner appeals from an order of the Supreme Court, Nassau County (Brucia, J.), entered May 13, 1985, which, upon finding, after a hearing, that there had been physical contact between the motor vehicle driven by the respondent and a "hit and run” vehicle, inter alia, dismissed the proceeding and directed the parties to proceed to arbitration.
Order affirmed, with costs.
It was within Special Term’s discretion to resolve the inconsistencies in this matter in favor of the respondent. The finding of physical contact between the respondent’s vehicle and a "hit and run” vehicle was supported by a fair preponderance of the credible evidence before the court (see, Matter of Crum & Forster Ins. Cos. [Formisano], 76 AD2d 864). Lazer, J. P., Bracken, Brown, Lawrence and Kooper, JJ., concur.